 

FILED
JUL 2 3 201

Clerk, U $ District Court

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA District of Montana
BILLINGS DIVISION

UNITED STATES OF AMERICA, CR 18-151-BLG-SPW

Plaintiff,

Vs.
FINAL ORDER OF FORFEITURE

SHAWN THOMAS CONRAD,

Defendant.

 

 

This matter comes before the Court on the United States' Unopposed Motion
for Final Order of Forfeiture (Doc. 48). Having reviewed said motion, the Court
FINDS:

1. The United States commenced this action pursuant to 18 U.S.C.

§ 2253(a);

2. A Preliminary Order of Forfeiture was entered on May 13, 2019;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21

U.S.C. § 853(n)(1);
4. There appears there is cause to issue a forfeiture order under 18
U.S.C. § 2253(a);
It is therefore ORDERED, DECREED, AND ADJUDGED that:
L. The Motion for Final Order of Forfeiture (Doc. 48) is GRANTED.
2 Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any
other party:
e Dell laptop (serial number D7 YDNS2); and
e Seagate GoFlex external hard drive (serial number NA0Q529P)
3. The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

oe
Dated this AB day of July, 2019.

pLeecner 2 Lelie

SUSAN P. WATTERS
United States District Judge
